UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 11-4002


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

           v.

SPENCER   TYRONE    WEBB,   a/k/a   Stanley   Cooper,    a/k/a   Corey
Cooper,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:10-cr-00014-RBS-DEM-1)


Submitted:   August 25, 2011                Decided:    September 29, 2011


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen A. Hudgins, STEPHEN A. HUDGINS, PC, Poquoson, Virginia,
for Appellant. Neil H. MacBride, United States Attorney, Scott
W. Putney, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Newport News, Virginia, and Andrew E.
Behrns, Third Year Law Student, COLLEGE OF WILLIAM & MARY,
Williamsburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Spencer Tyrone Webb appeals his convictions following

a jury trial and the district court’s denial of his motion for a

judgment of acquittal.         The jury acquitted Webb on eight counts,

but    convicted   him    on   fourteen     counts      of    robbery,     drug,   and

firearms charges.         On appeal, Webb attacks the credibility of

the witnesses, questioning whether the evidence was sufficient

to support his convictions.            Webb also challenges the admission

of statements of co-conspirators.            We affirm.

            We review the district court’s denial of a motion for

judgment of acquittal de novo.            United States v. Green, 599 F.3d

360, 367 (4th Cir.), cert. denied, 131 S. Ct. 271 (2010).                            We

are    obligated   to    sustain   a   guilty     verdict       “if,    viewing    the

evidence in the light most favorable to the prosecution, the

verdict is supported by ‘substantial evidence.’”                       United States

v. Smith, 451 F.3d 209, 216 (4th Cir. 2006) (citations omitted).

Substantial evidence is “evidence that a reasonable finder of

fact    could   accept    as   adequate     and   sufficient        to     support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id. (internal quotation marks and citation omitted).

            A   defendant      challenging        the        sufficiency     of    the

evidence faces a heavy burden.              United States v. Beidler, 110

F.3d 1064, 1067 (4th Cir. 1997).             Furthermore, “[t]he jury, not

the reviewing court, weighs the credibility of the evidence and

                                        2
resolves any conflicts in the evidence presented.”           Beidler, 110

F.3d at 1067 (internal quotation marks and citation omitted).

“Reversal for insufficient evidence is reserved for the rare

case where the prosecution’s failure is clear.”             Id. (internal

quotation marks and citation omitted).

           With these standards in mind, we have reviewed the

record and conclude that the evidence was sufficient to support

Webb’s convictions.       We also reject Webb’s argument that the

statements of co-conspirators constituted inadmissible hearsay

evidence under Fed. R. Evid. 801(d)(2)(E).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3